IN THE
                        TENTH COURT OF APPEALS

                               No. 10-19-00361-CR

ALEXANDER RAY CASTILLO,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 18-05006-CRF-272


                         MEMORANDUM OPINION

      The jury convicted Alexander Castillo of the offense of aggravated robbery and

assessed punishment at twenty years confinement. See TEX. PENAL CODE. ANN. § 29.03

(West). We affirm.

                                BACKGROUND FACTS

      Dakota James testified that on December 12, 2018, she was working the night shift

at a smoke shop. Around 11:15 p.m., a man walked in without a shirt and said that he

was going to rob her. James noticed the man had a gun in his hand. James gave the man
$40 from the register, and the man left the shop. James called the police and gave a

detailed description of the person who entered the shop and asked for money. The police

later took James to Walmart where an individual matching the description she had given

was located. James positively identified Castillo as the person who robbed her.

                                  COMMITMENT QUESTION

        In the first issue, Castillo argues that the trial court erred in allowing the State to

ask an improper commitment question in violation of Standefer v. State, 59 S.W.3d 177

(Tex. Crim. App. 2001). Commitment questions are those that commit a prospective juror

to resolve, or to refrain from resolving, an issue a certain way after learning a particular

fact. Standefer v. State, 59 S.W.3d at 179. Often, such questions ask for a "yes" or "no"

answer, in which one or both of the possible answers commits the jury to resolving an

issue a certain way. Id. The inquiry for improper commitment questions has two steps:

(1) Is the question a commitment question, and (2) Does the question include facts--and

only those facts--that lead to a valid challenge for cause? Standefer v. State, 59 S.W.3d at

182. If the answer to (1) is "yes" and the answer to (2) is "no," then the question is an

improper commitment question, and the trial court should not allow the question.

Standefer v. State, 59 S.W.3d at 182-183.

        The State explained the difference between theft, robbery, and aggravated robbery

to the jury panel using photographs of various situations. The State asked prospective

jurors what was happening in the photograph and then discussed the differences in theft,

robbery, and aggravated robbery by adding additional facts to the scenarios depicted in

the photographs. While showing one photograph, the State introduced additional facts

Castillo v. State                                                                        Page 2
for context and said that they were looking at a bank and that a person was demanding

cash from the teller. Castillo’s trial counsel objected that the State was trying to commit

the jurors to a particular decision related to the specific facts of this case. The State

responded that they had not asked a question at that point. The trial court overruled the

objection.

        The State continued discussing the difference between “using” a deadly weapon

and “exhibiting” a deadly weapon. The State asked, “Is there anybody here this morning,

knowing what the law is, that says, exhibiting a deadly weapon, this could never be an

aggravated robbery, no matter what?” Castillo’s trial counsel renewed the objection

under Standefer, and the trial court overruled the objection. Viewed in context, the

question was not an improper commitment question. The State attempted to explain the

difference between theft, robbery, and aggravated robbery and also explained the

difference between “using” a deadly weapon and “exhibiting” a deadly weapon. The

State then questioned whether the prospective jurors could follow the law. We overrule

the first issue.

                                  ADMISSION OF EVIDENCE

        In the second and third issues, Castillo argues that the trial court erred in admitting

testimony. We review a trial court's admission or exclusion of evidence for an abuse of

discretion. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010). A trial court

abuses its discretion if it acts arbitrarily or unreasonably, without reference to any

guiding rules or principles. Montgomery v. State, 810 S.W.2d 372, 380 (Tex. Crim. App.



Castillo v. State                                                                        Page 3
1990). When considering a trial court's decision to admit or exclude evidence, we will not

reverse the trial court's ruling unless it falls outside the "zone of reasonable

disagreement." Id. at 391; see Manning v. State, 114 S.W.3d 922, 926 (Tex. Crim. App. 2003).

                                   OPINION TESTIMONY

        In the second issue, Castillo contends that the trial court abused its discretion in

allowing James to give her opinion that he intended to place her in imminent fear of

bodily injury violating the province of the jury and Rule 701 of the Texas Rules of

Evidence. On redirect examination, the State asked James whether Castillo was carrying

the gun as an “open carry” type situation. The State asked, “based on your observation

of how the gun was used in that situation, was it clear or unclear to you that it was being

used to place you in fear so that the defendant could obtain money?” James responded

that it was clear the gun was being used to place her in fear.

        Previously on direct examination, the State asked James, “was it clear to you that

he was using the gun in a way to get you to give him the money?” James responded,

“Yes, it was very clear.” Overruling an objection to evidence will not result in reversal

when other such evidence was received without objection, either before or after the

complained-of ruling. Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998). Because

the same evidence was admitted without objection, we overrule Castillo’s second issue

on appeal.

                                   RELEVANT EVIDENCE

        In the third issue, Castillo complains that the trial court erred in allowing

irrelevant evidence in violation of Rules 401, 402, and 403 of the Texas Rules of Evidence.
Castillo v. State                                                                     Page 4
James testified that when Castillo entered the shop and demanded money, he told her

that he needed the money because his daughter was sick and that he needed gas money

to go visit her in Houston. The State called the mother of Castillo’s daughter to testify

that her daughter was not sick as Castillo had told James. The mother of Castillo’s

daughter testified that she had not been diagnosed with a life-threatening illness and that

she was not in Houston at the time of the offense.

        Relevant evidence is "evidence having any tendency to make the existence of any

fact that is of consequence to the determination of the action more probable or less

probable than it would be without the evidence." TEX. R. EVID. 401. Evidence that is not

relevant is inadmissible. TEX. R. EVID. 402; see Montgomery v. State, 810 S.W.2d 372, 386

(Tex. Crim. App. 1990) (op. on reh'g). Castillo argues that whether his daughter was sick

or not was not relevant to whether he committed the offense of aggravated robbery.

        James testified that she empathized with Castillo, and it made her want to help

him when he told her his daughter was sick. On cross-examination, James said that

Castillo appeared remorseful for robbing her and had tears in his eyes. Also on cross-

examination, trial counsel asked if it was possible Castillo mentioned lymphoma, and

James responded that it was lymphoma. The child’s mother testified that she had a birth

defect called lymphangioma, but that it was not life-threatening.

        The trial court found that the testimony was relevant because it “confirms what

[James is] saying happened to her at the scene.” We cannot say that the trial court abused

its discretion in finding the evidence relevant. The State had to prove that Castillo was



Castillo v. State                                                                    Page 5
the person who entered the shop and demanded money. The evidence tends to show

that Castillo was the person who committed the aggravated robbery.

        At trial, Castillo objected that the testimony was not relevant. Castillo did not

make an objection that the probative value was substantially outweighed by the danger

of unfair prejudice, confusing the issues, misleading the jury, undue delay, or needlessly

presenting cumulative evidence under Rule 403. Because Castillo did not make an

objection under Rule 403 at trial, he did not preserve that complaint for appellate review.

See Graves v. State, 452 S.W.3d 907, 913 (Tex. App. —Texarkana 2014, pet. ref’d). We

overrule the third issue.

                                             CONCLUSION

        We affirm the trial court’s judgment.




                                                TOM GRAY
                                                Chief Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Rose 1
Affirmed
Opinion delivered and filed September 8, 2021
Do not publish
[CRPM]




1
 The Honorable Jeff Rose, Former Senior Chief Justice of the Third Court of Appeals, sitting by assignment
of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.



Castillo v. State                                                                                  Page 6